KRUEGER, Judge.
The offense is the unlawful possession of liquor in a dry area for the purpose of sale. The punishment assessed is a fine of $100.
The record is before us without a statement of facts or bills of exception. The complaint and information appear to be in due and legal form. Consequently, there is nothing presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.